 

Case 3:20-cr-10094-DMS Document 23 Filed 05/29/20 PagelD.42 Page 1 of 2

ae
“

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

 

 
   

 

 

 

 

 

Vz.
JOSUE REYNALDO SORIANO-NELGAR Case Number: 20CR10094-DMS
Aka Jorge Luis Soreano Melgar - | L ke ] e
Chg as Jorge Mendoza-Acosta Samantha Jaffe FD .
. Defendant’s Attorney
_ REGISTRATION NO. 92874298 MAY 2 9 2020
Co
: CLERK US DISTRICT COURT
THE DEFENDANT: . SOUTHERN DISTRICT OF CALIFORNIA
admitted guilt to violation of allegation(s) No. 1 (Judicial Notice taken) L8Y DEPUTY
(1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
I _ Tilegal entry into the United States —

Probation is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Mav 29, 2020

Date of Imposition of Sentence

    

 

   

. HON. Dana M. ‘aw
_UNITED STATES DISTRICT JUDGE

 
 

1 Case 3:20-cr-10094-DMS Document 23 Filed 05/29/20 PagelD.43 Page 2 of 2

, AO 245D (CASD Rev, 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSUE REYNALDO SORIANO-NELGAR Judgment - Page 2 of 2
CASE NUMBER: 20CR10094-DMS .

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FOUR (4) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Oo

(1 The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O sat A.M. on

 

 

 

L1_ as notified by the United States Marshal.

ql The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
OJ on or before
C as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
have executed this judgment as follows:
Defendant delivered on to
at | , with a certified copy of this judgment,
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

20CR10094-DMS _
